UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-7554



In Re:   ERIC MARIO BYERS,

                                                           Petitioner.




             On Petition for Writ of Mandamus. (CR-02-77)




Submitted:    January 30, 2004          Decided:     February 17, 2004




Before WIDENER, NIEMEYER, and MOTZ, Circuit Judges.




Petition denied by unpublished per curiam opinion.




Eric Mario Byers, Petitioner Pro Se.




Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Eric Mario Byers, who was convicted of various drug

trafficking    and   firearm   offenses   and   sentenced   in   May   2003,

petitions this court for a writ of mandamus, seeking to compel the

district court to act on various pretrial motions.          Mandamus is a

drastic remedy to be used only in extraordinary circumstances.           In

re Beard, 811 F.2d 818, 826 (4th Cir. 1987) (citing Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976)).          It is available

only when there are no other means by which the relief sought could

be granted.    Id.    Mandamus may not be used as a substitute for

appeal.    In re Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th Cir.

1992).    The party seeking mandamus relief carries the heavy burden

of showing that he has no other adequate means to attain the relief

he desires and that his entitlement to such relief is clear and

undisputable. Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980).

            Byers has appealed his criminal convictions and sentence,

and his appeal is currently pending before this court.           Therefore,

Byers fails to demonstrate he is entitled to mandamus relief.

Accordingly, we deny the petition for writ of mandamus.                  We

dispense with oral argument because the facts and legal contentions




                                  - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -